DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification were received on December 1, 2020.  The changes are supported by figures 1-3 and do not contain new matter.  These amendments to the specification are acceptable.

Examiner’s Comments
As previously noted regarding the terms “mirror” and “reflective coating” – insofar as the specification is understood a reflective coating is highly reflective coating, e.g. aluminum, silver, gold or dielectric, see paragraph [0034].  While a mirror is a substrate with a reflective coating, see paragraph [0024].  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Response to Arguments
Applicant’s arguments, see remarks, filed December 1, 2020, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Hendriks failing to disclose the size of the first reflector being smaller than the concave surface, the examiner is persuaded.  Particularly Hendriks has the first reflector covering the entire concave surface.  However, upon further consideration, a new 
Regarding applicant’s arguments centered on Hendriks failing to disclose the lens “allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object” the examiner is unpersuaded.  Figure 17 shows this feature.  The examiner notes that in Hendriks the light passes out of the lens in a flat portion and not a concave portion, however the claim requires the light to pass out of an uncoated portion, and the flat portion reads on this limitation.   Further, in arguendo, new art Incident Angle, Maresse and/or Tsunashima each teach a variation of similar lens having this unclaimed feature missing from Hendriks.  
Regarding applicant’s arguments centered on Hendriks failing to disclose, teach or suggest an “immersion medium” as recited in claim 10, the examiner is unpersuaded.  The claim was rejected based on the combination of Martin in view of Hendriks.  Martin discloses the immersion medium, as set forth below.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument:  
Hendriks teaches away from claim 10 because a person having ordinary skill in the art would not be motivated to use the objective of Hendriks with an immersion medium because such a person would be aware that an immersion medium for deep UV microscopy does not exist. This conclusion is further cemented by Hendriks use of a birefringent beam displacer 43 to compensate for birefringence. (Hendriks, para. [0049]). Birefringence is a problem encountered only in deep UV microscopy. Therefore, a person having ordinary skill in the art would not be motivated to use the objective of Hendriks in any microscopy arrangement other than deep UV, which is not compatible with immersion microscopy.
The examiner is unpersuaded.  it has been held that non-preferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2123).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

In this case, Examiner finds neither discrediting of the combination, nor destruction of the reference because the combination as set forth is within the embodiments of the same reference and do not discredit or render inoperative other embodiments.  Particularly, Martin’s article entitled “Ultra-Violet Microscopy” states in the abstract: 
The paper describes experiences encountered in trials of various methods of ultra violet microscopy. The selection with the aid of the interferometer of the fused quartz for the objective; the arrangement of the illuminating systems; old and new methods of finding the ultraviolet focus; the mechanical requirements of the microscope; the control of the immersion fluid by the use of non-hygroscopic mixtures, and the investigation of the resolving power of ultra-violet systems, are among the subjects discussed. 
Thus Martin and Hendricks both are directed towards microscope systems operating in the UV and appear to be compatible.  Further a clear motivation to combine has been provided based on a textbook, as set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claims 1 and 10 “an arc radius defined by the first reflective surface is smaller than an arc radius defined by the concave side of the transparent substrate” has clarity issues.  In light of the specification paragraph [0029] states:  “the convex mirror 120 does not extend across the entire convex arc of the transparent substrate 130, as it would block the path of the light totally.  Therefore, the convex mirror 120 needs to be smaller than the convex arc of the convex arc of the transparent substrate 130 to allow light to pass.”  However, the specification does not discuss relative “arc radius” sizes.  Arc radius is known in the art to be (H/2) + (W2/8H), where H is the maximum height of the arc and W is the chord length of the arc base.  None of these measurements are indicated in the specification, so one of skill in the art could not determine relative values of the arc radii.  However in light of paragraph [0029] and figures 1-3 the examiner assumes that applicant claiming the first reflective surface area (on the concave side) is smaller than the concave side area as would naturally flow from referencing their respective radii.  The examiner would suggest and for purposes of examination use “an area of area of 
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 10 and therefore have the same deficiencies.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 10 “an arc radius defined by the first reflective surface is smaller than an arc radius defined by the concave side of the transparent substrate,” as presented, amounts to prohibited new matter.  As set forth above this limitation, as presented, is not supported by the specification.
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.
Claims 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 10 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” http://www.incidentangle.com/Blog/Fast-reflective-Maksutov-microscope-objective.html, 2015.
th paragraph “CaF2”) having a concave side and a convex side (see annotated figure 1 below); a first reflective surface provided on the concave side of the transparent substrate so as to form a convex reflective surface (page 1 3rd paragraph “small reflective surface on the image side” see annotated figure 1 below); and a second reflective surface provided on the convex side of the transparent substrate so as to form a concave reflective surface (page 1 3rd paragraph “a donut shape reflective surface on the infinite conjugate side” see annotated figure 1 below), wherein: the first reflective surface comprises one of a mirror or a reflective coating (as set forth above), the second reflective surface comprises one of a mirror or a reflective coating (as set forth above), and an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (see annotated figure 1 below) so as to allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see annotated figure 1 below).
[AltContent: textbox (transparent substrate)]
[AltContent: textbox (opening in 2nd reflective surface)][AltContent: textbox (2nd reflective surface on the convex side comprising a mirror or reflective coating)][AltContent: textbox (convex side)][AltContent: textbox (1st reflective surface on the concave side comprising a mirror or reflective coating)][AltContent: textbox (concave side)]
    PNG
    media_image1.png
    372
    492
    media_image1.png
    Greyscale

Figure 1.  Annotated version of figure from Incident Angle



Regarding claim 6 Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Incident Angle further discloses wherein the second reflective surface includes an opening in a center thereof (page 1 3rd paragraph “a donut shape reflective surface on the infinite conjugate side”), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 1 above).
Regarding claim 8 Incident Angle discloses the all-reflective objective of claim 6, as set forth above.  Incident Angle further discloses wherein the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (implicit since it is a “Shwarschild configuration” see annotated figure 1 above), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see annotated figure 1 above).

Insofar as they are understood claims 1, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maresse US Patent Application Publication 2007/0115564.
Regarding claim 1 Maresse disclose an all-reflective objective (title e.g. figure 2 lens 100) comprising: a transparent substrate (e.g. body 101) having a concave side (e.g. side 102) and a convex side (e.g. side 104); a first reflective surface provided on the concave side of the transparent substrate (e.g. surface 110) so as to form a convex reflective surface (inter alia paragraph [0019] “surfaces 108 and inter alia paragraph [0019] “surfaces 108 and 110 are reflective”), wherein: the first reflective surface comprises one of a mirror or a reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), the second reflective surface comprises one of a mirror or a reflective coating (inter alia paragraph [0019] “reflective surfaces include mirror coatings”), and an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (see figure 2) so as to allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see figure 2).
Regarding claim 5 Maresse discloses the all-reflective objective of claim 1, as set forth above.  Maresse further discloses wherein the first reflective surface comprises the reflective coating and the second reflective surface comprises the reflective coating (inter alia paragraph [0019] “surfaces 108 and 110 are reflective” & “reflective surfaces include mirror coatings”).
Regarding claim 6 Maresse discloses the all-reflective objective of claim 1, as set forth above.  Maresse further discloses wherein the second reflective surface (e.g. 108) includes an opening (e.g. surface 112) in a center thereof (see figure 2), and the second reflective surface is in contact with the convex side of the transparent substrate (as set forth above).
Regarding claim 8 Maresse discloses the all-reflective objective of claim 6, as set forth above.  Maresse further discloses wherein the first reflective surface (e.g. 110) is arranged coaxially with the second reflective surface (e.g. 108) such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (see figure 2), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see figure 2).
2 substrate (paragraph [0021]).

Insofar as they are understood claims 1, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunashima US Patent 6,169,637.
Regarding claim 1 Tsunashima discloses an all-reflective objective (title e.g. figure 1 catadioptric lens 10) comprising: a transparent substrate (lens element L11) having a concave side (e.g. surface SI) and a convex side (e.g. surface SM); a first reflective surface provided on the concave side of the transparent substrate so as to form a convex reflective surface (e.g. convex reflective surface R2); and a second reflective surface provided on the convex side of the transparent substrate so as to form a concave reflective surface (e.g. concave reflective surface R1), wherein: the first reflective surface comprises one of a mirror or a reflective coating (column 6 lines 55-57 “coated with a reflective material and constitutes reflective surface R2”), the second reflective surface comprises one of a mirror or a reflective coating (column 6 lines 52-55 “coated with a reflective material and constitutes reflective surface R1”), and an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (see figure 1) so as to allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see figure 1).
Regarding claim 5 Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Tsunashima further discloses wherein the first reflective surface comprises the reflective coating and the second reflective surface comprises the reflective coating (column 6 lines 52-57).
Regarding claim 6 Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Tsunashima further discloses wherein the second reflective surface (e.g. R1) includes an opening (e.g. 
Regarding claim 8 Tsunashima discloses the all-reflective objective of claim 6, as set forth above.  Tsunashima further discloses wherein the first reflective surface is arranged coaxially with the second reflective surface (see figure 1) such that the first reflective surface (e.g. R2) is disposed on the concave surface opposite the opening (e.g. 20) of the second reflective surface (e.g. R1), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface (see figure 1), and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see figure 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunashima US Patent 6,169,637.
Regarding claims 2-4 Tsunashima figure 1 discloses the all-reflective objective including first and second reflective surfaces as required by claim 1, as set forth above.  Tsunashima further discloses the first reflective surface comprises the reflective coating (paragraph [0019]) as required by claim 3; and the second reflective surface comprises the reflective coating (paragraph [0019]) as required by claim 2.  
Tsunashima figure 1 does not disclose the first surface comprises a mirror, as required by claims 2 & 4; or the second reflective surface comprises a mirror, as required by claims 3 & 4.  
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Tsunashima figures 3, 5, 7 and 9 teach embodiments with multiple substrates with reflective coatings (e.g. in figure 3 L31 and reflective coating R2 could be considered a mirror).  One would be motivated to use additional substrates with reflective coatings, i.e. a mirror, for the purpose have inter alia column 11 lines 27-36).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Tsunashima to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either of the first and/or second reflective surfaces as further taught by Tsunashima for the purpose have superior imaging performance, including satisfactory correction of chromatic aberration.

Insofar as they are understood claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. US Patent Application Publication 2007/0195676, of record, in view of Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” http://www.incidentangle.com/Blog/Fast-reflective-Maksutov-microscope-objective.html, 2015.
Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a transparent substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 below); a first reflective surface provided on the concave side of the transparent substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface provided on the convex side of the transparent substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see figure 17).
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.

[AltContent: textbox (transparent substrate)][AltContent: textbox (convex side)][AltContent: textbox (concave side)]
    PNG
    media_image2.png
    411
    506
    media_image2.png
    Greyscale

Figure 2.  Part of the Hendriks’ figure 17 with annotations.


Regarding claims 2-5 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.  

Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating on the first and second surfaces to reflect light. It would have been an obvious matter of design choice to reflect light using either a reflective coating or a mirror (i.e. a reflective coating on a substrate) since applicant has not disclosed that a mirror or a reflective coating solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either a mirror or a reflective coating to reflect light.
Further, there are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.   
One would be motivated choose a reflective coating in order to reduce the thickness of the Buried Schwarzschild Objective.  On the other hand would be motivated to choose a mirror as an assembly option to create Buried Schwarzschild Objective with different reflective characteristics as 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks as modified by Incident Angle to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either of the first and/or second reflective surfaces since Hendriks discloses a mirror and Incident Angle teaches a coating and there are a limited number ways to reflect light and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp, further the difference between attaching a mirror (a reflective coating on a substrate) to the transparent substrate or directly applying a reflective coating to the transparent substrate is choosing between integrated and separable elements with the same function requires only routine skill, furthermore applicant has not indicated that a mirror or a reflective coating solves any particular problem or is for any particular purpose and it appears that the invention would perform equally well with either a mirror or a reflective coating to reflect light, and one would be motivated choose a reflective coating in order to reduce the thickness while one would be motivated to choose a mirror to reflect so when manufacturing lenses one could buy the mirrors over the counter instead of coating the transparent substrate thereby reducing costs.
Regarding claim 6 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface includes an opening in a center thereof (inherent feature of a Schwarzschild1, further see figure 17), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 2 above). 

Regarding claim 9 Hendriks as modified by Incident Angle discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein the transparent substrate is a SiO2 substrate (paragraph [0069] “106 is formed of quartz”).

Insofar as they are understood claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. US Patent Application Publication 2007/0195676, of record, in view of Maresse US Patent Application Publication 2007/0115564.
Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a transparent substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 below); a first reflective surface provided on the concave side of the transparent substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface provided on the convex side of the transparent substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light 
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.
Maresse teaches an all-reflective objective (as set forth above) and further teaches an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (as set forth above) for the purpose of having a desired focusing effect by refraction through a curved surface instead of a flat surface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks to have an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate as taught by Maresse for the purpose of having a desired focusing effect by refraction through a curved surface instead of a flat surface.  
Regarding claims 2-5 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.  
Maresse teaches the first and second reflective surfaces comprises a reflective coating, as required by claims 2, 3 & 5, for the purpose of using a known technique to generate the reflective regions required by a Schwarzschild-type lens.
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Hendriks discloses the claimed invention except for every variation of mirrors/reflective coating on the first and second surfaces to reflect light. It would have been an obvious matter of design choice 
Further, there are a limited number of ways to have create the first and second reflective surfaces required by a Buried Schwarzschild Objective, either applying a coating or by attaching a mirror.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Further, using a reflective coating versus a mirror, i.e. a substrate with a reflective coating, would be choosing between an integral or separable elements.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and it was further held in In re Dulberg, 289 F.2d USPQ 348, 349 (CCPA 1961) that "if it were considered desirable for any reason” to make an element removable “it would be obvious to make the cap removable for that purpose;" see MPEP 2144.04.   
One would be motivated choose a reflective coating in order to reduce the thickness of the Buried Schwarzschild Objective.  On the other hand would be motivated to choose a mirror as an assembly option to create Buried Schwarzschild Objective with different reflective characteristics as needed by the customer, e.g. a gold mirror and an aluminum mirror would have different efficiencies at different wavelength and one could buy the mirrors over the counter instead of coating the transparent substrate, reducing cost.  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks as modified by Maresse to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either 
Regarding claim 6 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface includes an opening in a center thereof (inherent feature of a Schwarzschild, further see figure 17), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 2 above). 
Regarding claim 8 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (inherent feature of a Schwarzschild, further see figure 17), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface 
Regarding claim 9 Hendriks as modified by Maresse discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein the transparent substrate is a SiO2 substrate (paragraph [0069] “106 is formed of quartz”).

Insofar as they are understood claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. US Patent Application Publication 2007/0195676, of record, in view of Tsunashima US Patent 6,169,637.
Regarding claim 1 Hendriks discloses an all-reflective objective (e.g. figure 17 Buried Schwarzschild Objective (BSO) lens 106) comprising: a transparent substrate (paragraph [0069] “106 is formed of quartz”) having a concave side and a convex side (see annotated figure 2 below); a first reflective surface provided on the concave side of the transparent substrate so as to form a convex reflective surface (e.g. mirror 107); and a second reflective surface provided on the convex side of the transparent substrate so as to form a concave reflective surface (axiomatic for a Schwarzschild, see ray trace in figure 17), wherein: the first reflective surface comprises one of a mirror or a reflective coating (e.g. mirror 107), the second reflective surface comprises one of a mirror or a reflective coating (implicit that the reflection is either due to a reflective coating or a mirror), and  allow at least a portion of light reflected off the second reflective surface to pass through a portion of the transparent substrate that is not coated by the first reflective surface towards a target object (see figure 17).
Hendriks does not disclose an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate.
Tsunashima teaches an all-reflective objective (as set forth above) and further teaches an area of the first reflective surface is smaller than an area of the concave side of the transparent substrate (as 
Regarding claims 2-5 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses the first reflective surface comprises one of the mirror (e.g. 107); as required by claims 2 & 4.  
Hendriks does not explicitly disclose the first surface comprises a reflective coating, as required by claims 3 & 5; or the second reflective surface comprises a reflective coating, as required by claims 2 & 5, or the second reflective surface comprises a mirror, as required by claims 3 & 4.
Insofar as applicant’s use of terms is understood a mirror is a substrate with a reflective coating.  
Tsunashima further teaches the first reflective surface comprises the reflective coating (figure 1 paragraph [0019]) as required by claim 3 & 5; and the second reflective surface comprises the reflective coating (figure 1 paragraph [0019]) as required by claim 2 & 5; figures 3, 5, 7 and 9 teach embodiments with multiple substrates with reflective coatings (e.g. in figure 3 L31 and reflective coating R2 could be considered a mirror).  One would be motivated to use additional substrates with reflective coatings, i.e. a mirror, for the purpose have superior imaging performance including satisfactory correction of chromatic aberration (inter alia column 11 lines 27-36).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the all-reflective objective as disclosed by Hendriks as modified by Tsunashima to have either a reflective coating or a mirror (i.e. a reflective coating on a substrate) as either of the first and/or second reflective surfaces as 
Regarding claim 6 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: wherein: the second reflective surface includes an opening in a center thereof (inherent feature of a Schwarzschild, further see figure 17), and the second reflective surface is in contact with the convex side of the transparent substrate (see annotated figure 2 above). 
Regarding claim 8 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein: the first reflective surface is arranged coaxially with the second reflective surface such that the first reflective surface is disposed on the concave surface opposite the opening of the second reflective surface (inherent feature of a Schwarzschild, further see figure 17), the first reflective surface reflects light passing through the opening and through the transparent substrate towards the second reflective surface, and the second reflective surface reflects at least a portion of the light reflected by the first reflective surface back towards the first reflective surface (see annotated figure 2 above).
Regarding claim 9 Hendriks as modified by Tsunashima discloses the all-reflective objective of claim 1, as set forth above.  Hendriks further discloses wherein the transparent substrate is a SiO2 substrate (paragraph [0069] “106 is formed of quartz”).

Insofar as they are understood claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. “Ultra-Violet Microscopy,” Journal of Scientific Instruments, Vol. V, No. 11, pp 337-344, and Vol. V, No. 12, pp 380-387, 1928, of record, in view of Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” http://www.incidentangle.com/Blog/Fast-reflective-Maksutov-microscope-objective.html, 2015.

Martin does not disclose the objective is an all-reflective objective according to claim 1.
Incident Angle teaches the all-reflective objective according to claim 1, as set forth above.  It would be a matter of simple substitution of one known element for another to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  One would be motivated to use the Schwarzschild lens taught by Incident Angle since it has high numerical aperture and has corrected spherical, coma and color aberrations and does not require additional alignment and does not have shadows from a spider rack (page 1 3rd-4th paragraph & page 2 last paragraph).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by Martin to use the objective as taught by Incident Angle, and one would be motivated to make this substitution by the high numerical aperture and has corrected spherical, coma and color aberrations and since it does not require additional alignment and does not have shadows from a spider rack.
Regarding claim 11 Martin as modified by Incident Angle discloses the all-reflective objective of claim 10, as set forth above.  Martin further discloses wherein an index of refraction of the immersion medium is equal to or greater than 1.4 (section entitled “Control of the Immersion Fluid” starting on page 383 particularly “the immersion fluid … for homogenous immersion, to have the same refractive =0.275 is 1.4961” e.g. Table IV on page 384 list exemplar Refractive indexes ranging from 1.4394 to 1.5199).
Regarding claim 15, the limitations of claim 15 are the same as the limitations of claim 5 and claim 15 is rejected for the same reasons.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. “Ultra-Violet Microscopy,” Journal of Scientific Instruments, Vol. V, No. 11, pp 337-344, and Vol. V, No. 12, pp 380-387, 1928, of record, in view of Hendriks et al. US Patent Application Publication 2007/0195676, of record, in further view of Incident Angle webpage “Fast F/1 Reflective Maksutov Microscope Objective” http://www.incidentangle.com/Blog/Fast-reflective-Maksutov-microscope-objective.html, 2015 as evidenced by Cerrina Chapter 27 of Handbook of Optic, Volume III, Second Edition, pages 27.1-5, 2001, of record.
Regarding claim 10 Martin disclose an apparatus configured to produce a magnified image of an object (title & abstract), the apparatus comprising: a light source (section entitled “Illuminating Systems” starting on p 341, e.g. figures 5-6 mercury arc and/or cadmium spark); an objective (abstract e.g. figure 6 objective); and an immersion medium (abstract) in which the object and the objective are at least partially immersed such that the immersion medium entirely fills a space between the object and the all-reflective objective (section entitled “Control of the Immersion Fluid” starting on page 383 particularly “the working distance between the front lens of the monochromat and the surface of the cover glass is approximately 0.25 mm. ; this space must be filled with the immersion fluid”).
Martin does not disclose the objective is an all-reflective objective according to claim 1.
Hendricks as modified by Incident Angle teaches the all-reflective objective according to claim 1, as set forth above.  It would be a matter of simple substitution of one known element for another to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  One would be motivated to use the Schwarzschild lens taught by Hendriks since the design is simple and elegant, and well suited for optical systems with small field of view and high resolution good aberration correction and large field of view, and are particularly suitable microspectroscopy systems using the UV wavelengths as evidenced by Cerrina (see 2nd & 3rd paragraphs on page 27.1) and further having a desired focusing effect by refraction through a curved surface instead of a flat surface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by Martin to use the Schwarzschild Objective as taught by Hendriks as modified by Incident Angle, and one would be motivated to make this substitution since the lens well suited for optical systems with small field of view and high resolution good aberration correction and large field of view, and is particularly suitable microscope systems using UV and further having a desired focusing effect by refraction through a curved surface instead of a flat surface.
Regarding claim 11 Martin as modified by Hendriks and Incident Angle discloses the all-reflective objective of claim 10, as set forth above.  Martin further discloses wherein an index of refraction of the immersion medium is equal to or greater than 1.4 (section entitled “Control of the Immersion Fluid” starting on page 383 particularly “the immersion fluid … for homogenous immersion, to have the same refractive index as that of fused quartz for the particular ultra-violet ‘line’ employed … this refractive index for =0.275 is 1.4961” e.g. Table IV on page 384 list exemplar Refractive indexes ranging from 1.4394 to 1.5199).
Regarding claims 12-15, the limitations of claims 12-15 are the same as the limitations of claims 2-5, respectively, and claims 12-15 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maksutov foreign patent SU40859; in regards to a similar lens.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                            February 24, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidenced by Cerrina Chapter 27 of Handbook of Optic, Volume III, Second Edition, pages 27.1-5, 2001, of record.